Citation Nr: 0113087	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  00-21 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left hip disorder.  

2.  Entitlement to service connection for a left hip 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from March 1943 to 
August 1945.

In September 1945, the Department of Veterans Affairs (VA) 
Regional Office (RO) granted service connection for a left 
hip disorder.  In January 1946, the RO proposed to sever 
service connection for the left hip disorder and provided the 
veteran with an opportunity to submit evidence to show 
continued entitlement to service connection.  In June 1946, 
the RO severed service connection for chronic arthritis of 
the left hip joint and notified the veteran of its 
determination within that same month.  The veteran appealed 
that determination.  In October 1946, the Board of Veterans' 
Appeals (Board) denied the veteran's claim for restoration of 
service connection for an arthritic condition.  

In December 1953, the veteran requested that his claim 
involving rheumatoid arthritis be reopened and submitted a 
private medical statement showing a diagnosis of rheumatoid 
arthritis in support of his claim.  The medical statement 
reported that X-rays of both hips were negative.  The RO 
responded to this by letter dated December 30, 1953, advising 
the veteran of what evidence he should submit to establish 
service connection.  Nothing further was submitted by the 
veteran or his representative, and it appears from the record 
that this claim was abandoned.  See 38 C.F.R. § 3.158 (2000).  

This appeal to the Board arises from a September 1999 rating 
decision of the RO in Huntington, West Virginia.  In that 
determination, the RO denied the veteran's application to 
reopen a claim of entitlement to service connection for a 
left hip disorder because new and material evidence had not 
been submitted.  The second issue noted on the title page of 
this decision will be the subject of a Remand.  






FINDINGS OF FACT

1.  In an October 1946 decision, the Board denied the 
veteran's claim for restoration of service connection for a 
left hip disorder, referring to the disorder as an arthritic 
condition.  

2.  The evidence received subsequent to the October 1946 
Board decision is so significant when considered in 
connection with other evidence previously submitted, that it 
must be considered in order to fairly decide the merits of 
the claim.  


CONCLUSION OF LAW

The Board decision of October 1946 denying restoration of 
service connection of a left hip disorder is final; new and 
material evidence has been presented to reopen the claim, and 
the claim is reopened.  38 U.S.C.A. § 5108, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.156(a), 20.1105 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1946, the Board denied the veteran's claim for 
restoration of service connection for a left hip disorder.  
The evidence before the Board at that time consisted of the 
veteran's service medical records.  These documents reflect 
that when the veteran was examined for induction in February 
1942 there were no clinical findings of a left hip disorder, 
and an evaluation of his musculoskeletal system was normal.  
In October 1944, the veteran was hospitalized with complaints 
of pain in the left hip.  A diagnosis "Legg Perthes 
Disease" was entered.  It was noted that the veteran had the 
left leg discomfort for as long as he could remember.  There 
were never any acute episodes, but the veteran reported 
having a dull ache in the left hip and in the left knee.  
Running, jumping, and walking aggravated the disorder.  The 
veteran reported that military life has bothered him more 
than formerly.  A physical examination revealed pain in the 
region of the left hip.  There was no limitation of motion on 
extreme flexion.  The veteran was discharged to duty with a 
final diagnosis of "deformity of the hip joint, left, coxa 
vara with malformed femoral head due to old osteochondritis 
juvenilis (Legg Perthes Disease) in childhood."  

In April 1945, the veteran was hospitalized at an overseas 
service facility.  X-rays of the left hip revealed head of 
left femur flattened, neck of femur shortened-thickened 
contraction of the acetabular."  A diagnosis of "arthritis, 
non-suppurative, degenerative, chronic, joint, left, 
moderate" was entered.  Subsequent hospitalization records 
indicate that the veteran experienced pain in the left hip 
and that he had a limp in the left leg for as long as he 
could remember.  An examination showed full range of motion 
of the left hip with pain on extreme flexion and extreme 
abduction.  At a special orthopedic examination dated in July 
1945, the veteran reported that he experienced left hip pain 
and muscle spasm after exercise.  The clinical findings 
revealed good range of motion, except for abduction of the 
left hip which was markedly limited.  X-rays of the left hip 
dated in June 1945 revealed irregularity with small areas of 
rarefaction and condensation involving the articular surface 
on the right side of the acetabulum, irregular condensation 
along the sacro-iliac joint. The impression was low grade 
arthritic changes of the left hip and sacro-iliac joint.  The 
final diagnosis was "arthritis, chronic, degenerative, non-
suppurative, non-venereal, hip joint, left, and both sacro-
iliac joints, moderately severe.  X-rays of the left hip 
dated in August 1945 revealed, in pertinent part, 
degenerative arthritis of the left hip joint and of both 
lower sacro-iliac joints anteriorily, especially on the left.  
A certificate of discharge dated in August 1945 shows that 
the veteran was discharged from service due to arthritis, 
chronic, degenerative, non-suppurative, non venereal, hip 
joint left, and both sacro-iliac joints, moderately severe.  
It was noted that the disorder was not considered to have 
incurred in the line of duty because of it existed prior to 
service and was not aggravated by service.  

Because this case involves an attempt to reopen a previously 
denied claim, the laws and regulations pertaining to finality 
and reopening of claims are pertinent to the appeal.  Under 
the applicable criteria, when a claim is disallowed by the 
Board, it may not thereafter be reopened and allowed, and no 
claim based upon the same factual basis shall be considered.  
38 U.S.C.A. § 7104.  When a claimant requests that a claim be 
reopened after an appellate decision and submits evidence in 
support thereof, a determination as to whether such evidence 
is new and material must be made and, if it is, whether it 
provides a new factual basis for allowing a claim.  An 
adverse determination as to either question is appealable.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant and, which by itself, or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. 3.156(a).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  Certain 
diseases, including degenerative arthritis, may be presumed 
incurred in service if shown to be manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 
(2000).  

A veteran who served during a period of war or during 
peacetime service after December 31, 1946 is presumed in 
sound condition except for defects noted when examined and 
accepted for service.  Clear and unmistakable evidence that 
the disability manifested in service existed before service 
will rebut the presumption.  38 U.S.C.A. §§ 1111, 1137 (West 
1991 & Supp. 2000).  

In October 1946, the Board denied the claim for restoration 
of service connection for the left hip disorder on the basis 
that the disorder clearly and unmistakably pre-existed 
service and was not aggravated by service.   

The evidence received subsequent to the October 1946 Board 
decision consists of the report of a private examination 
dated in December 1953 that shows that the veteran was seen 
for pain and limitation of motion of the left hip.  The 
diagnosis was rheumatoid arthritis.  

The evidence also consists of the statement dated in August 
1999 from Charles J. Mirabile, M.D., the veteran's private 
physician.  Dr. Mirabile stated that he has been following 
the veteran for a number of years for severe arthritis 
including spinal arthritis.  The doctor indicated that he 
understood that the veteran had a military disability related 
to the arthritis, and that he believed that the veteran's 
ongoing symptomatology is related to his disability.  

The veteran also submitted a copy of letter dated in March 
1943 from the veteran addressed to his mother.  Therein, the 
veteran described the rigors of military life.  

The Board finds that this evidence is new in that it was not 
previously of record.  Additionally, Dr. Mirabile's statement 
provides that the veteran has arthritis and suggests that the 
arthritis is related to service.  As such, Dr. Mirabile's 
statement is so significant that it must be reviewed in 
conjunction with all other evidence of record to fairly 
decide the merits of the claim.  This evidence is material.  
Thus, the claim for service connection for a left hip 
disorder is reopened.  


ORDER

New and material evidence having been submitted to reopen a 
claim for service-connection for a left hip disorder, the 
claim is reopened.


REMAND

Inasmuch as the claim for service connection for a left hip 
disorder has been reopened, the Board must now review the 
issue of service connection for a left hip disorder on a de 
novo basis, with consideration of Court precedent.  The 
Court's decision in Crowe v. Brown, 7 Vet. App. 238 (1995) is 
applicable to rebutting the presumption of soundness at 
enlistment, and must be considered regarding the question of 
whether arthritis of the left hip clearly and unmistakably 
pre-existed service.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

The issue of service connection for arthritis of the left hip 
is Remanded for the following action:


1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of all pre-service and 
post service treatment for any left hip 
pathology, including arthritis and for 
arthritis of the one or both sacroiliac 
joints.  After obtaining any necessary 
consent forms for the release of the 
veteran's private medical records, the RO 
should obtain, and associate with the 
claims folder, all records noted by the 
veteran that are not currently on file.

2.  Thereafter, the veteran should be 
afforded a VA orthopedic examination to 
determine the presence or absence of 
arthritis of the left hip and, if 
present, the etiology thereof.  It is 
imperative that the claims folder, 
containing all evidence relevant to the 
case (including a copy of this REMAND), 
be provided to the VA examiner who is 
designated to examine the veteran, so 
that the examiner can review the 
veteran's pertinent medical history.  All 
clinical findings should be reported and 
appropriate x-rays should be taken.  The 
examiner is requested to provide answers 
to the following questions:  

(a).  Does the veteran 
currently have arthritis of the 
left hip and one or both 
sacroiliac joints based on X-
rays of those joints.  

(b).  If he currently has left 
hip arthritis, did such 
arthritis clearly and 
unmistakably pre-exist service.  

(c).  If your answer to the 
preceding question is in the 
affirmative, is it at least as 
likely as not that left hip 
arthritis increased in severity 
during service.  

3.  After completion of the development 
called for above, and after undertaking 
any additional development deemed 
warranted by the record, the RO should 
adjudicate the veteran's claim for 
service connection for a left hip 
disorder on a de novo basis.  If the 
benefit sought on appeal is not granted, 
the RO should issue a Supplemental 
Statement of the Case and provide the 
veteran and his representative with an 
appropriate opportunity to respond.  

The purpose of this REMAND is to procure clarifying evidence 
and to comply with the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


 



